Title: Peter Stephen Chazotte to Thomas Jefferson, 15 December 1817
From: Chazotte, Peter Stephen
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia
15th December 1817—
                    
                    Author of an “Essay on the formation and progress of Languages and particularly, on the best method of teaching foreign  languages” I beg leave to present you with a Copy of it, which I humbly hope you will do me the honour to accept, and to give it a perusal.
                    
                        I have the honour to remain, with the highest consideration the most profound respect:
                        Your most humble & obedt Servant
                        Pr Stephen Chazotte
                    
                